Tor Page 2 ase 2:17-cr-20129-TLP Document 40:1 “Fié# 08/04/19 Page 1 dP4# 2 BAGaIB GY Freier

 

July 15, 2019

Mr. Mark Mesler

6070 Poplar Avenue, Suite 525
Memphis, TN 38119

(901) 527-9600

 
 
    

RE: DANE SCHRANK, PACTS 43598693-Letter of Attendance

Dear Mr. Mesler,

  

This letter is to mform you of Mr. Schrank’s current: ‘standing and progréss in Sex Offender
Treatment. Mr. Schrank began treatment in September.2017. Mr Schratik has been attending regularly
and actively participating m Sex Offender Tr eatment. Mr. Sc rank does not have a history of missing
treatment group. Mr. Shrank is in Phase IV of tr

  
  
    
 

al | Relapse, Prevention Plan. The Relapse

Mr. Shrank has scone dod a voen
\ witthe about how he Pans to Keep the

  
  
   

x

07/15/2019

 

 

John W. Mitchell, MS-LPC/MHSP, NBCC, ocs Date
Counseling Resource of America

5118 Park Avue, Suite 525

Memphis, TN. 38117

901-229-8303

P, QO. Box 771139 Memphis, TN. 38117 (901) 229.8303
U.S. DECASTMENTCOFODRSTEPE Document 40-1 Filed 08/04/19 Page 2of14 PagelD 210

Tennessee-Western

167 N. Main Street, 8th Floor U.S. DEPARTMENT OF JUSTICE
Memphis, TN 38103 ADMINISTRATIVE OFFSET NOTICE

This communication is from the United States

Department of Justice. Ail correspondence on this
For inquiries regarding debt call: 901-544-423 | debt should be sent to the representative of the

United States at the address to the left above.

   

11/16/2017
2018A07407/001

2:17CR20129
Dane Schrank, 30206-076
9857 Woodland Hills Drive $5,000.00

Cordova, TN 38018
DA XXXXXX-4886

NOTICE OF INTENT TO OFFSET

This office is responsible for collecting a debt you owe as a result of a judgment in favor of the United States. This debt
may include additional costs, interest, penalties, and a surcharge which are not reflected in the amount shown above. A United
States District Court entered a judgment against you and established the amount due. The District Court judgment is a final decision
that you owe this debt to the United States.

We strongly urge you to pay this debt immediately. Make your payment payable to the Clerk of Court. Please include your
court number on your payment.

If you do not pay your debt, Federal law allows agencies to refer debts to the United States Department of the Treasury for
the purpose of collecting debts through the Treasury Offset Program. Under this program, the Department of the Treasury will
reduce or withhold any of your eligible Federal payments (see list of federal payments eligible for offset on the back of this notice)
by the amount of your debt. This "offset" process is authorized by the Debt Collection Act of 1982, as amended by the Debt
Collection Improvement Act of 1996, and the Internal Revenue Code. Under these statutes, prior to referring a debt for offset, a
federal agency must: (1) notify the debtor who is responsible for the debt that the agency plans to refer the debt to the Department of
the Treasury for the offset of any pending federal payments; (2) determine that the debt is past-due and legally enforceable after
providing the debtor at least 60 days in which to present evidence to the contrary; and (3) make reasonable efforts to collect the debt.
The purpose of this notice is to meet these requirements. .

To avoid referral of your debt to the Treasury Offset Program, within 60 calendar days from the date of this notice you

must: (1) pay your debt in full; or (2) enter into a repayment agreement, or (3) present evidence that all or part of the criminal or
(Continued on Back)

Please detach and enclose bottom portion with payment
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 3o0f14 PagelD 211

To whom it may concern:

My name is Korey T Yoon, Director of Services at Hawaiian Pools and Landscaping.
For the past eight years | have had the pleasure of being Dane Schrank’s direct
supervisor. In this time he has progressed from being a store sales person to the
assistant director of field operations and my right hand man.

Mr. Schrank has proved himself to be trustworthy and reliable. He maintains his
customer accounts, seeing to clients needs and explaining any questions or situations
that may arise. Along with his own responsibilities he always takes special pride in being
able to teach a skill or technique to one of his coworkers in need. Dane is constantly
progressing himself while helping others to learn as well. He displays a great sense of
responsibility and leadership amongst his peers.

Mr. Schrank is a valuable asset to my company and a close friend. Just in the last few
years | have noticed his constant progression, making himself a better employee and a
better person constantly.

Most recently Dane has helped me to establish my own personal fitness regiment.
| look forward to being a friend and coworker of this man for years to come, he has a
very promising future ahead of him.

bi goo
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 4of14 PagelD 212

7-26-19
Dear Judge Lipman,
My name is Kristie Lambert, the office Manager for Hawaiian
Pools. I have been working with Dane for the past 9 years. I
have seen Dane progress from a sales representative in the store,
to a pool service technician managing his own route, to
becoming the Assistant Manager over all the service technicians
under Korey Yoon. In each position he took on, Dane
performed at an exceptional level.
I remember those tough years right after his mom died suddenly
one evening. I always felt for his situation. However, I have
seen a noticeable rebound in Dane. Dane takes great pride in
what he does here at Hawaiian Pools, as evidenced by his
growth within the company. Because of my role I get calls from
customers complimenting both the skill of Dane in his job, but
more importantly the service orientation that he engages with his
customers. He is both polite and kind in his approach to dealing
with customers and associates alike.
Currently Dane is taking college courses at Vanderbilt to enable
him to take over the website marketing here at Hawaiian Pools.
This is truly an area that we need help in and I am excited to
have Dane fill that need for us in the near future.
Dane is a strong asset for us at Hawaiian Pools and we value
him as a work associate and friend. I look forward to continuing
to see Dane grow within in our company. He is a good man.

Sincerely,

Kristie Lambert
Office Manager
Hawaiian Pools
1280 N Collierville-Arlington Rd
Eads, TN 38028

 
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page5of14 PagelD 213

July 8, 2019
To whom it may concern:

My name is Paul Hayes and | have been a manager at Hawaiian Pools and Landscape for ten
years. During that time Dane Schrank has worked either directly for me or in other divisions of Hawaiian
Pools. Dane has been an exemplary employee for Hawaiian Pools and has emerged as a leader in the
weekly maintenance division where he now works. Dane is the lead tech for his own small crew of
weekly maintenance technicians and is personally responsible for his weekly schedule of pools. Dane is
very well liked and well respected by not only his coworkers but also by the customers whom he deals
with regularly.

Beyond work, | have gotten to know Dane well and watched as he matured from a teenager to a
well-rounded young man. | have a lot of respect for Dane for the growth that he has demonstrated as
well as for the way he has handled the various difficulties that come with life. He showed a lot of
strength and resilience in dealing with the tragic loss of his mother while still in high school as well as
having to deal with surgery and rehabilitation of a broken leg he suffered in a car accident. In the vein of
personal growth, along with working full time hours, Dane is taking classes as well with an eye to the
future. Everyone who knows Dane knows that he is positive, thoughtful, and encouraging to everyone
he meets. He is kindhearted and open to a fault. Personally, when I think of Dane | think of a
trustworthy man of good character who is always ready to help others. | am confident that | can speak
for my coworkers as well in assaying Dane’s character.

| hope that my recommendation of good character will be taken into account during his
sentencing. | know that Dane is remorseful for his actions and | highly doubt it would be anything he
would repeat. Imposing a heavy sentence on a young man that is striving to better his life and his future
would serve only to blunt such striving and to bruise those characteristics that make him a well-liked
and well-functioning part of his community, work, and family.

Sincerely,

eo G » f
lf JL

we

Paul Hayes, CSP

Manager of Sales and Custom Renovations
Hawaiian Pools and Landscape, Inc.

(901) 372-5171

paul@hawaiianpools.net
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 6éof14 PagelD 214

July 23, 2019
Subject: Character reference

i, Keith Lovett, am writing this letter as a character reference for Dane Schrank, whom | have known
over 19 years. My experiences with Dane have led me to admire his strong work ethic and sincere
personality. He is highly valued, courteous and respectful.

My family went to church with him and his family for 12 years. As a young boy, he was involved in
youth group activities. For the past 10-12 years, he has worked for my company, Hawaiian Pools and
Landscape, which has been in business since 1964. | consider him ta be one of my most valuable
employees. He is frequently complimented by customers. He is always on time and willing to work
after hours whenever needed. For the past 7 years, he has been an assistant manager over 12
maintenance employees. In recent years, he has led several educational classes for employees and
customers. His knowledge, resourcefulness and positive attitude would be greatly missed.

| am fully aware of the charges against Dane and | hope you will take this letter into consideration. Since
this has happened, Dane has been upfront and honest with me. He has become a very humble young
man and taken the charges against him very serious. If you need further information, | can be reached
at 901-754-7058.

Thank You,

Keith Lovett
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 7of14 PagelD 215

Dear Judge Lipman,

We are the members of the Men’s Sunday School small group called Fight
Club, at Heartsong Church. We discuss the topics that men struggle with
in everyday life and apply scriptural learnings that help each of us lead a
more Godly journey in life.

Dane Schrank has been a regular productive member of Fight Club for the
past two years. Dane has not only been an engaged member of the group
but has also participated in the missions side of what we do. Most
recently, he helped a few other guys create a pancake breakfast one
Saturday morning for one of the groups who were camping locally. Dane
has also served communion with his Dad to the congregation of Heartsong
Church.

Judge Lipman, we believe that God is at work in Dane’s life and our
prayer is that he is able to remain a free man to allow these good works

to continue.
Respectfully Submitted
The Men of Fight Club
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 8of14 PagelD 216

 

July 26, 2019

RE: In Support of Dane Schrank
Judge Lipman,

| would like to recommend Dane Schrank. As Pastor at Heartsong United Methodist Church in
Cordova, TN, | have known Dane for over 2% years. In addition to pastoring to him, he
regularly attends worship and has assisted in serving the sacrament of Holy Communion to the
flock on several occasions. And, he has freely given his Hawaiian Pools skills to repair our

baptismal pool.

Furthermore, | have witnessed his active participation in our Men’s “Fight Club” Small Group, a
confidential, no-holds-barred group designed to help men meaningfully engage their life
challenges and spiritual growth. His involvement has supported the progress of others, as well
as his own journey in Christ.

The intentionality and gifts he brings to our community supports our people and mission. | find
his openness, his willingness to help others, and his cheerful attitude to be a blessing.

I’m happy to provide further information.

Sincerely,

CAI
ris (Le.

Pastor, Heartsong Church
800 N. Houston Levee Rd.
Cordova, TN 38018
901.755.6332
ceaves@Heartsongchurch.net
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 PageQ9of14 PagelD 217

7-25-19
Dear Judge,

My name is Josh Acroyd. I’m a close friend of Danes and I’ve known him for 9 years. |
can say I've seen him grow as a person in many ways, from some of worst times, to
some of the best times in his life. It’s been almost two years since his trial and some
people tend to cave in when something bad like this happens and give up not only on
themselves but the people around them, but not Dane. He took itas a gate to open him
up to a better life, a chance to start over and rebuild the person he was. | couldn't be
happier for him.

He helps me feel a drive that | didn’t have before seeing him do so well after something
so tough. He's helped me in many life situations and always had an open and honest
heart about everything that I've brought up to him about my life. Dane works out every
morning before going to work for ten hours, which shows the drive he has to be better
everyday. He’s also been taking online classes five days a week for college! He feels
that he’s finally found something that he enjoys and would like to do for a career. In
saying this, that makes me want to find something in my life that I’d like to do for the rest
of it.

My point of the whole letter is that, no matter what happens in my life Pill never forget
Dane and | know who he really is so nothing will influence me to think differently of him.
| love him as a brother and | hope that you can see that he’s not like anyone else in the
same situation. He’s a good person with a kind heart, and shows passion in everything
he does.

Sincerely,

Josh Acroyd
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 10o0f14 PagelD 218

07/18/2019

Dear Judge,

| have known Dane Schrank for 25 years. | am his sister. | couldn’t be more proud of the man he has
become in the past 3 years. Watching him grow has been a privilege and | could not be any more
amazed at the progress he has made. He is a very professional, kind, caring, funny and generous human
being. Dane has not only become a super active member of HeartSong Church but has also joined the
men’s group there. He is very dedicated to personal growth now as well. When | look at him | see how
much he takes care of himself compared to 2 years ago. He is clean cut and a very upstanding guy. He
has so much drive now and has made so many accomplished goals. He has even taken it upon himself to
start college. Almost complete with his classes to get his degree he is super ambitious. It is hard to get a
hold of him on weekends because he has his nose stuck in his book! Not only has he taken on courses
and studies but he also is into nutrition and going to the gym. I have been off and on again with my
weight loss journey but he is always there for positive support and encouragement for me. | really look

up to him.

Two months ago | was at a friend’s house visiting and my vehicle would not start when | was getting
ready to leave to go home. | reached out to him to see if he was still at work or studying and maybe
could give me a hand. | also had contacted a friend that lived closer that was already on the way to see
what they could do to help. My brother showed up worried about me to make sure | was okay right
after he got off work. That same conscientious spirt he applies to his work.

Judge, my brother realizes what he has done and has shown both remorse and repentance. He has
really turned his life around with and is really heading in the right direction. | am afraid that doing
prison time could only serve to derail this progress. Please give him the opportunity to continue this
momentum, as he really has become a proactively productive member of society.

Thank you,

Jamie Schrank

pre ded
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 11o0f14 PagelD 219

History for Dane Schrank (pre 8-25-17 initial court appearance)

e My name is Scott Schrank. Dane is my son.

e Dane has moved around a lot since he was born, 6 different homes. (The last 4 moves took place
starting at age 7 years old — 14 years of age)

® We moved here from Pittsburgh in 2006 when | began to travel a lot with my business. ( Hilton
Hotels )

e Dane went to High School at Evangelical Christian School, and played on the football team.
During this time he had been taking medicine for anxiety and Attention Deficit Disorder, that
was causing him some troubles with his learning, but he was managing to get by at this point.
We were having him tutored in a couple subjects as a result.

e During his High School years, he had a girlfriend that he met at the Church Youth Group (St. Paul
United Methodist). She was pressuring him to be more than friends. Apparently, he had a
clumsy sexual experience with her and she spread it around school, which totally embarrassed
him. It embarrassed him so much, as people were picking on him and making fun, that he left
the school at the end of his Jr. year. He finished his senior year of High School being home
schooled through Gateway Christian School.

e His Mom had struggled with her drinking since 2003 and it just continued to escalate as she
refused to get help. We pretty much stayed at home as we were all uncomfortable going out
anywhere due to Mom’s drinking, as sometimes it would cause some embarrassing moments.

e She died suddenly one night Dec 7‘ 2011 at 49 from cardiac arrest. Dane saw the whole thing.
She began coughing, then coughing up blood and then had a heart attack. While Dane called
911, | performed CPR as he barked the instructions to me. Then the paramedics arrived, they
continued the process, and took her in the ambulance. When we arrived at the hospital, they
cleared out the waiting room and gave us the news. We were all devastated. Later that night
when the investigators were interviewing me, Dane very quietly with no emotion cleaned up the
blood in the kitchen from where his Mom had fallen. Dane was 17 years old.

e At first, this drew the family (Dane, Jamie, and me) together; Dane and | even went away for a
week to the mountains. However, after a couple months it became a struggle.

® | fellinto a depression 2 months later, | seemed lost to my kids and myself, | dropped 50 pounds
and, was asked by my boss to see a therapist, as my depression was obvious at work. | began to
see a therapist as well as meet with my pastor ona regular basis, and the recovery process
began, slow and steady.

e Later that same year after his Mom died, the only Grandparent Dane ever knew died in Dayton
and with that being fresh off the heels of their Mom’s death neither Dane nor his sister Jamie
went to the funeral.

e | began looking for a soul mate to share the rest of my life. A year later, | met a woman from
Knoxville and we were married. This was a struggle for both Dane and his sister, to say the least.
My marrying Debbie shortly after Grandpa’s death and a year after their mom’s death was
harder than | imagined for Dane & Jamie. While they said they were happy for me, They were
still reeling from the loss of their Mom not long ago As time went on you could see that they
were still hurting from the loss of their Mom, while their Dad was trying to move on with his life
with another woman. Everyone seemed to go in his or her own direction. Dane & Jamie both
moved out not long after.
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 12o0f14 PagelD 220

e After about six months, Dane had a serious car crash and was forced to come home to recover,
with a cracked vertebra and two broken bones in his left leg. While we were on good terms, he
kept to himself and his friends and Debbie & | began building our life together. Because of my
work, Debbie took care of Dane and made sure he got to all his medical appointments and
physical therapy appointments.

e Right after his car wreck, his apartment was burglarized and he lost all of the closest possessions
that represented his interests and hobbies. ADJ console that he used to use when hired for
parties, and guitars that he learned to play himself, were his primary hobbies.

« After a few months of recovery, Dane was able to make it up the stairs to his room, where he
choose to isolate himself.

@ So, in such a short amount of time Dane left his school friends & football team, that he had been
with since Jr. High, he lost his Mother in tragic experience, his lost Grandpa Gary, he totaled his
car, was out of work, and forced to come home, he lost all his possessions to burglary and pretty
much lost anything that looked like his former Dad to a stepmom he did not know or like at the
time.

e tried to get him to see a counsellor, as | knew he was depressed but he was not interested ina
recommendation from me, at the time.

e Fast forward to his arrest in 2015. He was devastated and thoroughly embarrassed. He did not
want me invoived because he did not want me to be disappointed in him and ultimately not love
him. (Whom else would he have in his life if not for me?) Therefore, he tried to handle this
himself with little guidance from me.

e | wanted him to see a counsellor and so he started to see the same person that | used when his
Mom died. Dane went to him for 4-5 visits and seemed a little better. He did not hit it off with
the therapist so he did not go anymore. However, it opened the door up more between Dane
and me and Debbie. Dane has since been seeing another therapist and he seems to be helping
him navigate the grief journey from all that has happened in Danes life.

© Because of the experiences over the past 5 years we have bonded and are growing closer every
day. Dane has even joined us on fishing trips.

e Dane has worked his way up to an assistant manager at Hawaiian Pools, and since his arrest,
where he works 60 hours per week, is now making $13.00 after getting a $1.50 raise or a nice
13% increase. Dane has a good heart and is a great service person in his job. He is constantly
getting unsolicited tips from his pool customers and numerous calls into the shop commenting
on his service-oriented spirit. Pretty responsible for a young feila.

¢ Dane continues to take constructive steps in his life. He has recently bought an entirely new
bed and mattress, a new desk for his paperwork and files, he has shaved his long beard, joined a
fitness club, and changed his diet to more protein & fresh vegetables. All of this while he has
been uncertain about his future due to his arrest. | think this speaks volumes to his
commitment to getting back out in the world and not living in the disappointments of the past.
Impressivel!

e Back in 2015, Dane was a different person then. He had just come off years of disappointment,
one right after the other. He was trying to navigate the grief journey by himself. He was not
making good decisions during a very depressing time in his life. However, during the course of
2017, | can see the change in Dane and | must tell you it is very refreshing to me, and | am proud
of his strength during all these devastating events.
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 13 0f14 PagelD 221

e twould think that it is important for Dane to keep his job to continue to be a productive
member of society. if he were to lose it, it would be very difficult for him to find anything that
could replace it, due to his sex offender status.

¢ Debbie and | believe we are the best possible to influence in his life. We believe that he should
continue to live with us, and be around us. We have grown into a tight knit family and | think it is
the best possible environment for him. | lead a men’s Sunday school group called Fight Club and
teach Learning Your Heartsong at Heartsong Church. | would piggyback off Dane’s choice to get
back into the Church, and get him to join me in these two classes.

Dane most certainly made a bad choice, during an extremely difficult time in his life. However, lam
hoping and praying that this is not something that will alter the course of his life now that he is on
the right road to success and is creating some very positive momentum.

Recent History for Dane Schrank (post 8-25-17 initial court date)

e Dane has met all of his required obligations with his parole check-in.

e During his 1 year incarceration he never missed a phone check-in

® Dane always attended his counselling classes and was regularly recognized for his
participation when many attendees would not participate.

¢ Never failed any of the 4 polygraph tests that was administered.

e Never failed a drug test

e Paid his $5000 fine and all court costs, and lawyer fees himself.

« Never even received any traffic violations since his arrest

e During Dane’s 1 year of home incarceration, he began to join the Fight Club men’s small
group at Heartsong at the permission of his parole officer. He has attended and participated
this men’s group for the past 2 years.

e Dane has attended church regularly over the past 2 years and occasionally would serve
communion with his dad. Since his release on 8-26-18 he has participated in 2 missions at
church in conjunction with the men’s small group.

e Dane has tithed his income to church for the last 1 % years.

e Dane has been taking classes at Vanderbilt for programing and is expected to graduate in
October 2019 where he will be able to secure a job opportunity in computer programming,
his passion. He has single handedly paid for his own schooling.

e Indiscussions with the Owner at Hawaiian pools, he is wanting Dane to take on the website
management for the company once he is out of school.

@ Korey Yoon, Dane’s Supervisor at Hawaiian Pools, has been going through an ugly divorce.
During this time Korey struggled with drugs, drinking, and threats of suicide. Dane stayed
close to Korey and frequently coached him as a friend, which has helped Korey turn the
corner on his destructive behavior.

e | think it is important to note that Dane chose to change for all the right reasons, not
because he thought he would end up in court going through a resentence. His
transformation began long before this was a possibility.
Case 2:17-cr-20129-TLP Document 40-1 Filed 08/04/19 Page 14o0f14 PagelD 222

When | look at Dane’s journey over the past 5 years, | am extremely proud of how he has chosen to deal
with this huge challenge in his life. This is real evidence to me that not only has he turned the corner,
but that the intended rehabilitation has taken place. | absolutely believe that at this point nothing is to
be gained by further incarceration, only damage to all the rebuilding that has taken place. Prison time
would take the job away from a productive member of society; stop the schooling that he has paid for
with only 3 months left until he graduates, and reverse the positive gains that Dane has benefited from
during this time. We understand that the necessity for deterrence of a crime like this is important, and |
also believe that it is important to recognize the significant challenges that took place in Dane’s life
within a 2 % year period of time. | believe in my heart that Dane absolutely understands the severity of
the choice he made back in 2015, and is incredibly remorseful and disappointed for the decision he
made. When we were in your courtroom on 8-25-17, you were kind enough to recognize all that Dane
had been through and you chose to error in favor of Dane, and | am thankful to say that investment has

truly paid off.

Respectfully submitted,

CN SALA 72519

Scott Schrank
